Citation Nr: 1622136	
Decision Date: 06/02/16    Archive Date: 06/13/16

DOCKET NO.  05-38 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Entitlement to an initial compensable rating for tension headaches effective December 21, 2003; an evaluation in excess of 10 percent effective November 23, 2009; and an evaluation in excess of 30 percent effective April 13, 2012.  

2.  Entitlement to service connection for a chronic sleep disorder, to include sleep apnea.


REPRESENTATION

Appellant represented by:	Eric A. Gang, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1996 to December 2003.

This matter is on appeal from August 2004 and September 2005 decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified before the undersigned Veterans Law Judge in November 2011.  A transcript of the hearing is of record.  In a decision dated in April 2013, the Board, inter alia, granted the staged ratings currently in effect, as set forth on the title page of this decision, and denied a higher rating, as well as service connection for a sleep disorder.  The Veteran then appealed to the U.S. Court of Appeals for Veterans Claims (Court).  In a Memorandum Decision dated in September 2015, the Court vacated and remanded the Board decision, as it pertained to those two issues.  

Concerning the issue currently identified as entitlement to service connection for a chronic sleep disorder, in his initial claim, he characterized the disorder as "general weakness."  This claim was originally denied partially on the basis that it is a symptom of an underlying disorder, and not a disorder per se.  In a March 2012 Remand, the Board observed that the evidence indicated that the Veteran's complaints of fatigue had been often related by physicians to his diagnosed sleep apnea, which he had asserted was related to his other service-connected disabilities.  When reading his claim in the broadest scope reasonably possible, the Veteran's claim of "general weakness" was more properly characterized as entitlement to service connection for a chronic sleep disorder.  See Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Because that analysis as well as the development by all parties involved have focused on sleep apnea as the "chronic sleep disorder" involved, the Board has explicitly included this as part of the issue.  

The issue of entitlement to service connection for dental trauma has been raised by the record in correspondence received in April 2016, but this new claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issue(s) of entitlement to an initial compensable rating for tension headaches effective December 21, 2003; an evaluation in excess of 10 percent effective November 23, 2009; and an evaluation in excess of 30 percent effective April 13, 2012, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Obstructive sleep apnea was at least as likely as not of service origin.


CONCLUSION OF LAW

Obstructive sleep apnea was incurred during active military service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

In view of the favorable outcome of this issue, no discussion of VA's duty to notify or assist is necessary.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "nexus" between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

The Veteran contends that his diagnosed obstructive sleep apnea began in service.  Two October 2003 STRs reflect complaints of trouble sleeping.  The assessment was sleep disturbances, and the record noted that the Veteran was undergoing "many life changes" and that he reported "tremendous stress" due to discharging from service.

An April 2004 VA examination report assessed "[s]leep disturbance manifested by occasional and improved insomnia" and the diagnosis was "normal general weakness, most likely due to insomnia, found."  

A private sleep study obtained in December 2008 noted that the Veteran presented with a history of restless and disturbed sleep, heavy snoring associated with sudden gasping episodes, and excessive daytime sleepiness.  He had a BMI of 30, and weight reduction was strongly recommended.  The polysomnography disclosed mild obstructive sleep apnea.  

The November 2009 VA examination report noted that "there was no documentation of evaluation or treatment for this condition while in service."  The 2009 examiner further reviewed the VA treatment records and noted that a December 2008 sleep study diagnosed obstructive sleep apnea and found it was "more likely than not that this is one of the major contributing factor to the subjective complaint of generalized weakness."  However, the examiner also opined that "[w]ithout the other symptoms associated with sleep apnea within one year post service, it is less likely than not that the sleep apnea is related to military service."  

The 2010 medical opinion provider noted that a review of the STRs showed that the sleep disturbance reported in service was related to stress.  In April 2012, an addendum medical opinion was provided, which noted the aforementioned evidence as well as an additional December 2010 sleep study diagnosing obstructive sleep apnea.  The addition of the December 2010 sleep study "does not impact on the previously provided [October 2010] opinion."  The opinion provider noted that the Veteran denied snoring during portion of the 2004 VA examination report assessing a sleep disorder (although in another part of the report assessing his complaints of weakness he reported that he did "some snoring but no choking or gasping for air").  Further, the opinion provider relied on the fact that he denied fatigue or weakness in an October 2004 treatment record.  The opinion provider found "the more likely etiology for the sleep apnea is obesity" based on the Veteran's weight and neck size.

T. Guthrie, M.D., wrote, in an opinion dated in April 2016, that he had reviewed the Veteran's file.  He noted that obstructive sleep apnea was diagnosed by sleep study in December 2008, 5 years after his discharge from service.  He observed that the April 2004 VA examination included symptoms of sleep disturbance and general weakness, which the Veteran said had been present since about 1998.  Dr. Guthrie pointed out that the 2009 examiner found obstructive sleep apnea, and that it was "more likely than not that this is one of the major contributing factor to the subjective complaint of generalized weakness."  Dr. Guthrie noted that in 2004, the Veteran had reported the symptoms as having begun during service.  Dr. Guthrie concluded that it was as likely as not that the Veteran's obstructive sleep apnea had its onset during service, with his reported history fatigue and sleep problems being symptoms of the condition.  Dr. Guthrie also addressed the April 2012 VA opinion, which concluded that "the more likely etiology for the sleep apnea is obesity" based on the Veteran's weight and neck size.  Dr. Guthrie stated that the Veteran's weight, at the time that obstructive sleep apnea was initially diagnosed in 2008, was not so high as to constitute an increased risk factor for obstructive sleep apnea.  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Daye v. Nicholson, 20 Vet. App. 512 (2006).  Under the benefit-of-the-doubt rule embodied in 38 U.S.C.A. § 5107(b), in order for a claimant to prevail, there need not be a preponderance of the evidence in the veteran's favor, but only an approximate balance of the positive and negative evidence.  In other words, the preponderance of the evidence must be against the claim for the benefit to be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1994).

The Board observes that the "general weakness" reported by the Veteran on the 2004 VA examination was described by the examiner at that time as more of a fatigue, which slowed him down, and which the examiner thought was probably related to lack of sleep due to insomnia.  The 2009 examiner found that obstructive sleep apnea was "more likely than not . . . one of the major contributing factor to the subjective complaint of generalized weakness."  Service treatment records document complaints of difficulty sleeping, and the Veteran's complaints of sleeping problems and fatigue noted on the 2004 VA examination were provided within such a short period of time after service as to corroborate in-service presence of the symptoms.  Dr. Guthrie provided an opinion that obstructive sleep apnea was at least as likely as not of service onset, and he provided a rationale more persuasive than the incomplete or inconsistent opinions provided on the VA examinations.  

Although far from ideal, the Board finds that a decision on the issue service connection for obstructive sleep apnea should not be deferred in a quest for a more comprehensive opinion, when the collective weight of the evidence, including Dr. Guthrie's opinion, is essentially evenly balanced.  With the application of the benefit-of-the-doubt rule, service connection for obstructive sleep apnea is warranted.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for obstructive sleep apnea is granted.



REMAND

In the Court's Memorandum Decision vacating the April 2013 Board decision, the Court found that the Board failed to account for evidence favorable to the Veteran in limiting the ratings for headaches to 0 percent effective December 21, 2003; to 10 percent effective November 23, 2009; and to 30 percent effective April 13, 2012.  Remand was required for the Board to provide an adequate statement of reasons or bases to explain its conclusions regarding the frequency of the appellant's headaches.  Because there is no evidence of the Veteran's status after October 2012, and the Board was directed to explain the evaluation for the period going forward from April 2012, the Board finds that a current examination should be obtained.  

In addition, to more clearly evaluate the Veteran's condition over time, as well as to address the inconsistencies pointed out by the Court, the Board finds that ongoing treatment records are essential.  VA records dated from March 2004 to October 2012 are on file, but none after that date.  There are few private records on file, but those that are suggest that the Veteran receives, or has received, private treatment for the conditions at issues.  For example, S. Silvia, M.D., wrote, in March 2008, that he had treated the Veteran since October 2004 for complaints including headaches.  At his Board hearing, the Veteran reported ongoing treatment.  He also testified that he had been first referred for a sleep study in 2006/2007.  

Finally, because the rating criteria for a 50 percent rating for migraine headaches explicitly contemplates severe economic inadaptability, the Board finds that the Veteran should be asked to document his time lost from work due to headaches. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records dated from October 2012 to the present from the El Paso VA Health Care System, in particular, any records pertaining to treatment and/or evaluations of headaches.

2.  Ask the Veteran to identify and authorize the release of medical record of treatment and/or evaluations of headaches from December 2003 to the present. 

3.  Ask the Veteran to document his time lost from work due to headaches for the period from April 2012 to the present, and for any other time period that he claims his symptoms have resulted in severe economic inadaptability.  The documentation should be as specific as possible, such as records of sick leave used for headaches.  

4.  Schedule the Veteran for an appropriate VA examination to determine the manifestations and severity of his tension headaches.  The entire electronic claims files (VBMS and Virtual VA) must be made available to the examiner(s) in conjunction with the examination(s), and the report of examination should include a discussion of the Veteran's documented medical history and lay assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examiner(s) before completion of any report), and all clinical findings should be reported in detail.  The examiner must express an opinion as to the degree of economic inadaptability resulting from the headaches.   The examiner must discuss the medical rationale for any opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file. 

6.  After completion of the above development and any other actions deemed necessary, readjudicate the claims in light of the additional evidence received the December 2012 SSOC, including the April 2016 opinion from T. Guthrie, M.D.  If any decision remains less than a full grant of the benefit should, the Veteran and his representative must be furnished with a supplemental statement of the case (SSOC), and given an opportunity to submit additional evidence and/or argument in response, before returning the file to the Board for further appellate consideration of the claims.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


